 


109 HRES 20 IH: Expressing the disapproval of the House of Representatives of the Social Security totalization agreement between the United States and Mexico.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 20 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Hayworth submitted the following resolution; which was referred to the Committee on Ways and Means 
 
RESOLUTION 
Expressing the disapproval of the House of Representatives of the Social Security totalization agreement between the United States and Mexico. 
 
 
That, pursuant to section 233(e)(2) of the Social Security Act, the House of Representatives hereby disapproves the agreement establishing totalization arrangements between the social security system established by title II of such Act and the social security system of Mexico, signed by the Commissioner of Social Security and the Director General, Mexican Social Security Institute, on June 29, 2004.  
 
